Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 Claim Objections
Claims 2, 5, 10-13, and 24-30 are objected to because of the following informalities: (A) claim 2: lines 1-2 recites “one or more desktop organization and display stands”; therefore, the limitations on line 3 of “the desktop organization and display stand comprises” should be “the one or more desktop organization and display stands comprises”; (B) claim 5, lines 2-3, the top panel and at least one ledge member” should be :the top panel and the at least one ledge member”; (C) claim 10, (i) line 4, “each first C-shaped spine members” should be “each first C-shaped spine member”, (ii) line 12, “each second C-shaped spine members” should be “each second C-shaped spine member”, (iii) line 9, “the second C-shaped spine members” should be “the first C-shaped spine members”; (D) claim 12: lines 1-2 recites “at least one desktop organization and display stand”, the limitations on line 3 of “wherein at least one of the desktop organization and display stand” should be “wherein the at least one desktop claim 25, line 3, “wherein each C-shaped spine members” should be “wherein each C-shaped spine member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 10-13, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4, “the housing lacks antecedent basis.
Claim 7, line 2, “”first C-shaped spine members” and “second C-shaped spine members” lack antecedent basis.
Claim 10, line 8, the recitation of the third section couples the first section and “the third section” renders the claim indefinite for failing to clearly define the metes and bounds of the claim invention.
Claim 13: since claim 12 recites a single desktop and organization and display stand (i.e., lines 1-2: “at least one desktop organization and display stand”), the recitation in claim 13, lines 1-2 of “at least one of the desktop organization and display stands” recites there are more than one stands, thus renders the claim indefinite for 
Claim 21: “first sections of one of the first C-shaped spine members” and “first sections of one of the second C-shaped spine members” lack antecedent basis.
Claim 22: “first sections of one of the first C-shaped spine members” and “first sections of one of the second C-shaped spine members” lack antecedent basis.
Claim 25: line 8, “first” C-shaped spine members lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 31, 2, 5-6, 10-13, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by USP 5083512 to Newhouse et al (hereinafter Newhouse).
Claim 31) A modular desk assembly comprising: a first linkable desk 10, wherein the first linkable desk 10 comprises: a first support frame 18; and a first top panel 16 coupled to a top section 26 of the first support frame 18; and a second linkable desk 10, wherein the second linkable desk 10 comprises: a second support frame 18; and a second top panel 16 coupled to a top section 26 of the second support frame 18; and wherein the first linkable desk 10 and the second linkable desk 10 are linkable via a connection device 312 (Figs. 23-27), wherein the connection device 312 comprises: a first end couplable to a portion of the top section 26 of the first support frame 18 of the first linkable desk 10, wherein the first end is configured to be disposed over the top section 26 of the first support frame (please note: the claimed language fails to define the top section comprising a top surface having a length and a width, and the first end is configured to be disposed over the width of the top section); and a second end couplable to a portion of the top section of the second support frame of the second linkable desk, wherein the second end is configured to be disposed over the top section of the second support frame (please note: the claimed language fails to define the top section comprising a top surface having a length and a width, and the first end is configured to be disposed over the width of the top section); (Claim 2) further comprising one or more desktop organization and display stands 120 (such as shown in Figs. 13-14) coupled to at least one of the first linkable desk or the second linkable desk, wherein the one or more desktop organization and display stands comprises: a housing comprising a central opening (defined by the upper peripheral edges of the housing); a top panel 132 coupled to the housing and pivotable between a closed position and an open position; and at least one ledge member 160 coupled to an inner Claim 5) wherein the top panel 132 leans against the housing when the top panel 132 is in the open position such that the top panel 132 and the at least one ledge member 160 form a display stand; (Claim 6) further comprising one or more kickstand base 20 (Fig. 17) coupled to at least one of the first linkable desk or the second linkable desk; (Claim 10) A modular desk assembly comprising: a first linkable desk 10, wherein the first linkable desk 10 comprises: a first support frame 18, wherein the first support frame 18 comprises a pair of first C-shaped spine members, wherein each first C-shaped spine member comprises: a first section 26; a second section 28; a third section 24 disposed between the first section 26 and the second section 28, wherein the third section 24 couples the first section 26 and the second section 28; a first top panel 16 coupled to the first sections of the first C-shaped spine members; a second linkable desk 10, wherein the second linkable desk 10 comprises: a second support frame, wherein the second support frame comprises a pair of second C-shaped spine members, wherein each second C-shaped spine member comprises: a first section 26; a second section 28; a third section 24 disposed between the first section and the second section; a second top panel 16 coupled to the first sections of the second C-shaped spine members; and a connection device 312 (Figs. 23-27) capable of connecting the first linkable desk 10 to the second linkable desk 10, wherein the connection device comprises: a first end couplable to a portion of the first support frame; and a second end couplable to a portion of the second support frame; wherein when the connection device couples the first linkable desk and the second linkable desk, the third sections 24 of the first pair of C-shaped spine members of the first linkable desk are disposed proximate the third sections of the second pair of C-shaped Claim 11) wherein the connection device comprises: a connecting platform 312 extending between the first top panel 16 of the first linkable desk and the second top panel 16 of the second linkable desk; (Claim 12) at least one desktop organization and display stand 120 (such as shown in Figs. 13-14) coupled to at least one of the first linkable desk or the second linkable desk, wherein the desktop organization and display stand comprises: a housing coupled to at least one of a first top panel 16, a second top panel 16, therein the housing comprises a central opening (defined by the upper peripheral edges of the housing); a top panel 132 coupled to the housing and pivotable between a closed position and an open position; and at least one ledge member 160 coupled to the housing; (Claim 13) wherein the at least one desktop organization and display stand further comprises a nest (124,126,130) coupled to the housing that is capable of storing one or more objects (e.g., wires); (Claim 21) wherein the connection device comprises a connecting shelf 312 extending between one of the first/top sections 26 of one of the first C-shaped spine members of the first linkable desk and one of the first/top sections 26 of one of the second C-shaped spine members of the second linkable desk, wherein the connecting shelf is a flat surface (such as shown in Figs. 23-24); (Claim 22) wherein the connection device comprises a connecting shelf 312 extending between one of the first/top sections of one of the first C-shaped spine members of the first linkable desk and one of the first/top sections of one of the second C-shaped spine members of the second linkable desk; (Claim 23) further comprising one or more additional linkable desks 10 configured to couple with at least one of the first linkable desk or the second linkable desk, and wherein at least one of the additional linkable desks may be capable of coupling with Claim 24) wherein the connection device comprises a shelf 311.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse in view of US 2003/0024447 to Risdall et al (hereinafter Risdall).
Newhouse discloses all the elements as discussed above except for the limitations recited in Claim 7.
Claim 7 of wherein at least one of the first C-shaped spine members or the second C-shaped spine members further comprises footcaps to engage with a floor surface.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse in view of US 2003/0189392 to Park.
Newhouse discloses all the elements as discussed above except for the limitations recited in Claim 8.
However, Park shows that it is well-known in the art to provide a desk with at least one accessory hook.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Park, to modify Newhouse to include the limitations in Claim 8 of at least one of the first linkable desk or the second linkable desk with at least one accessory hook in order to hang an object thereon, further such hook is well-known in the art for its intended purpose.
Claims 25, 28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 6336414 to Stewart et al (hereinafter Stewart) in view of USP 5957530 to Gutgsell.
Stewart discloses (Claim 25) A first linkable desk 40 comprising: a support frame 41 comprising a pair of C-shaped spine members 42,47,43,48, wherein each C-shaped spine member comprises: a first section 47,48; a second section 53; a third section Claim 28) further comprising a kickstand 44, wherein the kickstand 44 couples to the third sections of the C-shaped spine members; (Claim 30) further comprising a storage box 60 disposed below the top panel 45 of the linkable desk 40.
The differences being that Stewart fails to clearly disclose the limitations in Claim 25 of wherein a top surface of part of one of the C- shaped spine members of the linkable desk is rounded to contact and engage a rounded underside of the connection device to couple the linkable desk indirectly to another linkable desk, and wherein the rounded underside of the connection device is positioned over the part of one of the C-shaped spine members to couple the linkable desk to the connection device without fasteners.  
Gutgsell discloses an alternate removable ganging connection device 10 (Fig. 7) for connecting articles of furniture such as tables (col. 5, lines 32-36); wherein the ganging connection device 10 comprises first and second ganging ends 13 & 40, each end having a rounded surface to contact a rounded top surface of part of a spine member 38,38’ (such as shown in Fig. 1).
In view of the teaching in Gutgsell of an alternate removable ganging connection device, it would have been obvious and well within the level of one skilled in the art to modify Stewart to include the limitations in Claim 25 of wherein a top surface of part of one of the C- shaped spine members of the linkable desk is rounded to contact and  to couple the linkable desk indirectly to another linkable desk, and wherein the rounded underside of the connection device is positioned over the part of one of the C-shaped spine members to couple the linkable desk to the connection device without fasteners. The purpose/reason for modifying Stewart, in view of Gutgsell, is to provide a simple, yet effective ganging connection device.
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, as modified, as applied to claim 25 above, and further in view of Newhouse.
Stewart, as modified, discloses all the elements as discussed above except for the limitations in Claims 26 and 27.
However, Newhouse discloses a modular desk assembly comprising: a first linkable desk 10, wherein the first linkable desk comprises: a first support frame 18, wherein the first support frame 18 comprises a pair of first C-shaped spine members 22, wherein each first C-shaped spine members comprises: a first section 26; a second section 28; a third section 24 disposed between the first section and the second section, wherein the third section couples the first section and the second section; a first panel 16 coupled to the first sections of the first C-shaped spine members; a second linkable desk 10, wherein the second linkable desk comprises: a second support frame, wherein the second support frame comprises a pair of second C-shaped spine members 22, wherein each second C-shaped spine members comprises: a first section 26; a second section 28; a third section 24 disposed between the first section and the second section, wherein the third section couples the first section and the second section; a second 
In view of the teaching of Newhouse, it would have been obvious and well within the level of one skilled in the art to modify Stewart, as modified, to include the limitations in Claim 26 of a desktop organization and display stand, wherein the desktop organization and display stand comprises: a housing coupled to a portion of the linkable desk, the housing comprising an opening; a top panel between a closed position and an open position; and at least one ledge extending into the opening of the housing; and Claim 27 of a desktop organization and display stand coupled to the top panel of the .  
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart, as modified, as applied to claim 25 above, and further in view of Park.
Stewart, as modified, discloses all the elements as discussed above except for the limitations in Claim 29.
However, Park discloses a desk comprising one or more components 23 (Fig. 1) are coupled to at least one of first sections of a C-shaped spine member, and wherein the one or more components comprises a hook.
In view of the teaching of Park, it would have been obvious and well within the level of one skilled in the art to modify Stewart, as modified, to include the limitations in Claim 29 of wherein one or more components are coupled to at least one of the first sections of the C-shaped spine members, and wherein the one or more components comprises a hook in order to increase the overall versatility of the desk.  
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments on pages 1-2 that Newhouse fails to disclose the third sections of the C-shaped spine members for the linked desks are proximate each other, the examiner respectfully take the position that the term “proximate” fails to provide adequate structural limitations in defining applicant’s .
In response to applicant’s arguments regarding Claim 31, the examiner respectfully take the position that, as stated in the claimed rejection above, the claimed language fails to provide adequate structural limitations in defining applicant’s invention in order to distinguish from the prior art of record.
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
March 23, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637